 

Exhibit 10.1

 

EXECUTION VERSION

 

OMNIBUS AMENDMENT NO. 7
(Ares Capital JB Funding LLC)

 

THIS OMNIBUS AMENDMENT NO. 7, dated as of December 31, 2019 (this “Amendment”),
is entered into by and among Ares Capital JB Funding LLC, as the borrower
(together with its successors and assigns in such capacity, the “Borrower”),
Ares Capital Corporation, as the servicer (together with its successors and
assigns in such capacity, the “Servicer”) and as the transferor (together with
its successors and assigns in such capacity, the “Transferor”), Sumitomo Mitsui
Banking Corporation (“SMBC”), as the administrative agent (together with its
successors and assigns in such capacity, the “Administrative Agent”), as the
lender (together with its successors and assigns in such capacity, the “Lender”)
and as the collateral agent (together with its successors and assigns in such
capacity, the “Collateral Agent”), and U.S. Bank National Association, as the
collateral custodian (together with its successors and assigns in such capacity,
the “Collateral Custodian”) and as the Bank (together with its successors and
assigns in such capacity, the “Bank”). Capitalized terms used and not otherwise
defined herein shall have the meanings given to such terms in the Loan and
Servicing Agreement (as defined below).

 

R E C I T A L S

 

WHEREAS, the above-named parties have entered into the Loan and Servicing
Agreement dated as of January 20, 2012 (such agreement as amended on September
14, 2012 by Omnibus Amendment No. 1, as amended on December 20, 2013 by Omnibus
Amendment No. 2, as amended on June 30, 2015 by Omnibus Amendment No. 3, as
amended by Omnibus Amendment No. 4 on August 24, 2017, as amended by Omnibus
Amendment No. 5 on September 12, 2018, as amended by Omnibus Amendment No. 6 on
September 10, 2019, and as may be further amended, modified, supplemented or
restated from time to time, the “Loan and Servicing Agreement”);

 

WHEREAS, pursuant to and in accordance with Section 11.01 of the Loan and
Servicing Agreement, the parties hereto desire to amend the Loan and Servicing
Agreement in certain respects as provided herein;

 

NOW, THEREFORE, based upon the above Recitals, the mutual premises and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the undersigned,
intending to be legally bound, hereby agree as follows:

 

SECTION 1.                AMENDMENTS.

 

(a)       The Loan and Servicing Agreement is hereby amended to delete the
stricken text (indicated textually in the same manner as the following example:
stricken text) and to add the bold and double-underlined text (indicated
textually in the same manner as the following example: bold and
double-underlined text) as set forth on the pages of the Loan and Servicing
Agreement attached as Exhibit A hereto.

 



 

 

 

SECTION 2.                LOAN AND SERVICING AGREEMENT in Full Force and Effect
as Amended.

 

Except as specifically amended hereby, all provisions of the Loan and Servicing
Agreement are hereby ratified and shall remain in full force and effect. After
this Amendment becomes effective, all references to the Loan and Servicing
Agreement and corresponding references thereto or therein such as “hereof,”
“herein,” or words of similar effect referring to the Loan and Servicing
Agreement shall be deemed to mean the Loan and Servicing Agreement as amended
hereby. This Amendment shall not be deemed to expressly or impliedly waive,
amend or supplement any provision of the Loan and Servicing Agreement other than
as expressly set forth herein, and shall not constitute a novation of the Loan
and Servicing Agreement.

 

SECTION 3.                Representations.

 

Each of the Borrower, the Transferor and the Servicer, severally for itself
only, represents and warrants as of the date of this Amendment as follows:

 

(i)                 it is duly incorporated or organized, validly existing and
in good standing under the laws of its jurisdiction of incorporation or
organization;

 

(ii)              the execution, delivery and performance by it of this
Amendment and the Loan and Servicing Agreement, as amended hereby, are within
its powers, have been duly authorized, and do not contravene (A) its corporate
charter/certificate of incorporation, by-laws, or other organizational
documents, or (B) any Applicable Law;

 

(iii)            no consent, license, permit, approval or authorization of, or
registration, filing or declaration with any governmental authority, is required
in connection with the execution, delivery, performance, validity or
enforceability of this Amendment and the Loan and Servicing Agreement, as
amended hereby, by or against it;

 

(iv)             this Amendment has been duly executed and delivered by it;

 

(v)               each of this Amendment and the Loan and Servicing Agreement,
as amended hereby, constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the enforcement of creditors’ rights generally or by
general principles of equity; and

 

(vi)             no Unmatured Event of Default, Event of Default or Servicer
Termination Event has occurred and is continuing and the execution of this
Amendment by the parties hereto will not result in the occurrence of an Event of
Default, Unmatured Event of Default or Servicer Termination Event.

 

SECTION 4.                Conditions to Effectiveness.

 

The effectiveness of this Amendment is conditioned upon: (i) payment of the
outstanding fees and disbursements of the Lender; (ii) delivery and execution of
a Joinder Supplement and Lender Fee Letter with respect to Citizens Bank, N.A.
by to the parties thereto; and (iii) delivery of executed signature pages by all
parties hereto to the Administrative Agent.

 



- 2 -

 

 

SECTION 5.                POST-CLOSING OBLIGATIONS

 

Within ten (10) Business Days after the date of this Amendment (or such later
date to which the Administrative Agent may agree), the Borrower or Servicer
shall deliver to the Administrative Agent opinions of the counsel for the
Borrower, the Servicer and the Transferor, in form and substance reasonably
satisfactory to the Administrative Agent, with respect to such matters as the
Administrative Agent may reasonably request.

 

SECTION 6.                Miscellaneous.

 

(a)                This Amendment may be executed in any number of counterparts
(including by facsimile), and by the different parties hereto on the same or
separate counterparts, each of which shall be deemed to be an original
instrument but all of which together shall constitute one and the same
agreement. The words “execution,” “signed,” “signature,” “delivery,” and words
of like import in or relating to this Amendment or any  document to be signed in
connection with this Amendment and the transactions contemplated hereby shall be
deemed to include electronic signatures, deliveries or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other state laws based on the Uniform
Electronic Transactions Act, and the parties hereto consent to conduct the
transactions contemplated hereunder by electronic means.

 

(b)               The descriptive headings of the various sections of this
Amendment are inserted for convenience of reference only and shall not be deemed
to affect the meaning or construction of any of the provisions hereof.

 

(c)               This Amendment may not be amended or otherwise modified except
as provided in the Loan and Servicing Agreement.

 

(d)               The failure or unenforceability of any provision hereof shall
not affect the other provisions of this Amendment or the Loan and Servicing
Agreement.

 

(e)               Whenever the context and construction so require, all words
used in the singular number herein shall be deemed to have been used in the
plural, and vice versa, and the masculine gender shall include the feminine and
neuter and the neuter shall include the masculine and feminine.

 

(f)                This Amendment and the Loan and Servicing Agreement contain
the final and complete integration of all prior expressions by the parties
hereto only with respect to the matters expressly set forth herein and shall
constitute the entire agreement among the parties hereto with respect to the
subject matter hereof, superseding all prior oral or written understandings.
There are no unwritten oral agreements among the parties with respect to the
matters set forth herein.

 



- 3 -

 

 

(g)               The provisions of Sections 11.08 and 11.09 of the Loan and
Servicing Agreement are each incorporated by reference herein mutatis mutandis.

 

(h)               The Administrative Agent and the Lender hereby authorize,
direct and consent to the execution of this Amendment by the Collateral Agent,
the Collateral Custodian and the Bank.

 

(i)                 THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE CHOICE OF LAW PROVISIONS SET FORTH IN THE LOAN AND SERVICING
AGREEMENT AND SHALL BE SUBJECT TO THE WAIVER OF JURY TRIAL AND NOTICE PROVISIONS
SET FORTH IN THE LOAN AND SERVICING AGREEMENT.

 

[SIGNATURES BEGIN ON FOLLOWING PAGE]

 



- 4 -

 

 

IN WITNESS WHEREOF, the undersigned have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

THE BORROWER: ARES CAPITAL JB FUNDING LLC,   as the Borrower       By:    /s/
Scott Lem     Name: Scott Lem     Title: Authorized Signatory

 

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 



- 5 -

 

 

THE SERVICER: ARES CAPITAL CORPORATION,   as the Servicer       By:    /s/ Scott
Lem     Name: Scott Lem     Title: Authorized Signatory

 

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 



- 6 -

 

 

THE TRANSFEROR: ARES CAPITAL CORPORATION,   as the Transferor       By:    /s/
Scott Lem     Name: Scott Lem     Title: Authorized Signatory

 

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 



- 7 -

 

 

THE ADMINISTRATIVE AGENT: SUMITOMO MITSUI BANKING CORPORATION, as the
Administrative Agent       By:    /s/ Yoshiyuki Natsuyama     Name: Yoshiyuki
Natsuyama     Title: Managing Director     THE LENDER: SUMITOMO MITSUI BANKING
CORPORATION, as the Lender       By: /s/ Yoshiyuki Natsuyama     Name: Yoshiyuki
Natsuyama     Title: Managing Director     THE COLLATERAL AGENT: SUMITOMO MITSUI
BANKING CORPORATION, not in its individual capacity but solely as the Collateral
Agent       By: /s/ Yoshiyuki Natsuyama     Name: Yoshiyuki Natsuyama     Title:
Managing Director

 

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 



- 8 -

 

 

THE COLLATERAL CUSTODIAN: U.S. BANK NATIONAL ASSOCIATION, not in its individual
capacity but solely as the Collateral Custodian       By:    /s/ Kenneth Brandt
    Name: Kenneth Brandt     Title: Assistant Vice President     THE BANK: U.S.
BANK NATIONAL ASSOCIATION, not in its individual capacity but solely as the Bank
      By: /s/ James H. Byrnes     Name: James H. Byrnes     Title: Vice
President

 



- 9 -

 

 

Exhibit A

 

CHANGED PAGES TO THE LOAN AND SERVICING AGREEMENT

 

(See attached)

 



- 10 -

 

 



 

 

Exhibit A

 

EXECUTION VERSION

Conformed through Omnibus Amendment No. 67

 

Up to U.S. $500,000,0001,000,000,000

 

LOAN AND SERVICING AGREEMENT

 

Dated as of January 20, 2012

 

By and Among

 

ARES CAPITAL JB FUNDING LLC,

as the Borrower

 

and

 

ARES CAPITAL CORPORATION,

as the Servicer and as the Transferor

 

and

 

SUMITOMO MITSUI BANKING CORPORATION,

as the Administrative Agent and as the Collateral Agent

 

THE LENDERS FROM TIME TO TIME PARTY HERETO,

 

and

 

U.S. BANK NATIONAL ASSOCIATION,

as the Collateral Custodian and as the Bank

 



 

 

TABLE OF CONTENTS

 

    Page       ARTICLE I. DEFINITIONS 1 Section 1.01 Certain Defined Terms 1
Section 1.02 Other Terms 4746 Section 1.03 Computation of Time Periods 47
Section 1.04 Interpretation 47 ARTICLE II. THE FACILITY 48 Section 2.01 Variable
Funding Note and Advances 48 Section 2.02 Procedure for Advances 49 Section 2.03
Determination of Yield 5251 Section 2.04 Remittance Procedures 5251 Section 2.05
Instructions to the Bank 5756 Section 2.06 Borrowing Base Deficiency Payments
5756 Section 2.07 Substitution and Sale of Loan Assets; Affiliate Transactions
5857 Section 2.08 Payments and Computations, Etc 6564 Section 2.09 Fees 66
Section 2.10 Increased Costs; Capital Adequacy 66 Section 2.11 Taxes 6867
Section 2.12 Collateral Assignment of Agreements 70 Section 2.13 Grant of a
Security Interest 7170 Section 2.14 Evidence of Debt 71 Section 2.15 Survival of
Representations and Warranties 71 Section 2.16 Release of Loan Assets 7271
Section 2.17 Treatment of Amounts Received by the Borrower 72 Section 2.18
Prepayment; Termination 72 Section 2.19 Extension of Stated Maturity Date and
Reinvestment Period 73 Section 2.20 Collections and Allocations 74 Section 2.21
Reinvestment of Principal Collections 75 Section 2.22 Sharing of Payments by
Lenders 7776 Section 2.212.23 Defaulting Lenders 77

 

-i-

 

 

TABLE OF CONTENTS

(continued)

 

    Page

 

ARTICLE III. CONDITIONS PRECEDENT 7978 Section 3.01 Conditions Precedent to
Effectiveness 7978 Section 3.02 Conditions Precedent to All Advances 8079
Section 3.03 Advances Do Not Constitute a Waiver 82 Section 3.04 Conditions to
Transfers of Loan Assets 82 ARTICLE IV. REPRESENTATIONS AND WARRANTIES 8483
Section 4.01 Representations and Warranties of the Borrower 8483 Section 4.02
Representations and Warranties of the Borrower Relating to the Agreement and the
Collateral Portfolio 9392 Section 4.03 Representations and Warranties of the
Servicer 9493 Section 4.04 Representations and Warranties of the Collateral
Agent 9897 Section 4.05 Representations and Warranties of the Lenders 9998
Section 4.06 Representations and Warranties of the Collateral Custodian 9998
ARTICLE V. GENERAL COVENANTS 10099 Section 5.01 Affirmative Covenants of the
Borrower 10099 Section 5.02 Negative Covenants of the Borrower 106 Section 5.03
Affirmative Covenants of the Servicer 110 Section 5.04 Negative Covenants of the
Servicer 115 Section 5.05 Affirmative Covenants of the Collateral Agent 117116
Section 5.06 Negative Covenants of the Collateral Agent 117116 Section 5.07
Affirmative Covenants of the Collateral Custodian 117116 Section 5.08 Negative
Covenants of the Collateral Custodian 118117 ARTICLE VI. ADMINISTRATION AND
SERVICING OF CONTRACTS 118117 Section 6.01 Appointment and Designation of the
Servicer 118117 Section 6.02 Duties of the Servicer 120119 Section 6.03
Authorization of the Servicer 122 Section 6.04 Collection of Payments; Accounts
123122 Section 6.05 Realization Upon Loan Assets 125124 Section 6.06 Servicing
Compensation 125 Section 6.07 Payment of Certain Expenses by Servicer 126125

 

-ii-

 

 

TABLE OF CONTENTS

(continued)

 

 

    Page

 

Section 6.08 Reports to the Administrative Agent; Account Statements; Servicing
Information 126125 Section 6.09 Annual Statement as to Compliance 128127 Section
6.10 Annual Independent Public Accountant’s Servicing Reports 128 Section 6.11
The Servicer Not to Resign 129128 Section 6.12 Required Sale Date 129128 ARTICLE
VII. EVENTS OF DEFAULT 129128 Section 7.01 Events of Default 129128 Section 7.02
Additional Remedies of the Administrative Agent 132 ARTICLE VIII.
INDEMNIFICATION 136135 Section 8.01 Indemnities by the Borrower 136135 Section
8.02 Indemnities by Servicer 139138 Section 8.03 Legal Proceedings 141140
Section 8.04 After-Tax Basis 142141 ARTICLE IX. THE ADMINISTRATIVE AGENT 142141
Section 9.01 The Administrative Agent 142141 ARTICLE X. COLLATERAL AGENT 146145
Section 10.01 Designation of Collateral Agent 146145 Section 10.02 Duties of
Collateral Agent 147146 Section 10.03 Merger or Consolidation 149148 Section
10.04 Collateral Agent Compensation 149148 Section 10.05 Collateral Agent
Removal 149148 Section 10.06 Limitation on Liability 150148 Section 10.07
Collateral Agent Resignation 151150 ARTICLE XI. MISCELLANEOUS 151150 Section
11.01 Amendments and Waivers 152150 Section 11.02 Notices, Etc 153152 Section
11.03 No Waiver; Remedies 156 Section 11.04 Binding Effect; Assignability;
Multiple Lenders 156 Section 11.05 Term of This Agreement 157

 

-iii-

 

 

TABLE OF CONTENTS

(continued)

 

 

    Page

 

Section 11.06 GOVERNING LAW; JURY WAIVER 157 Section 11.07 USA PATRIOT Act 157
Section 11.0711.08 Costs, Expenses and Taxes 157158 Section 11.0811.09 No
Proceedings 158 Section 11.0911.10 Recourse Against Certain Parties 159 Section
11.1011.11 Execution in Counterparts; Severability; Integration 159160 Section
11.1111.12 Consent to Jurisdiction; Service of Process 160 Section 11.1211.13
Characterization of Conveyances Pursuant to the Purchase and Sale Agreement  
Section 11.1311.14 Confidentiality 161162 Section 11.1411.15 Non-Confidentiality
of Tax Treatment 162163 Section 11.1511.16 Waiver of Set Off 163 Section
11.1611.17 Headings and Exhibits 164163 Section 11.1711.18 Breaches of
Representations, Warranties and Covenants 164 Section 11.1811.19 Delivery of
Termination Statements, Releases, etc 164 ARTICLE XII. COLLATERAL CUSTODIAN 164
Section 12.01 Designation of Collateral Custodian 164  Section 12.02 Duties of
Collateral Custodian 165164  Section 12.03 Merger or Consolidation 168167
Section 12.04 Collateral Custodian Compensation 168 Section 12.05 Collateral
Custodian Removal 168 Section 12.06 Limitation on Liability 169168 Section 12.07
Collateral Custodian Resignation 171170 Section 12.08 Release of Documents
171170 Section 12.09 Return of Required Loan Documents 172171 Section 12.10
Access to Certain Documentation and Information Regarding the Collateral
Portfolio; Audits of Servicer 172171 Section 12.11 Custodian as Agent of
Collateral Agent 172

 

 

-iv-

 

 

outstanding not to exceed the Dollar amount set forth opposite such Lender’s
name on Annex A or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement.

 

“Commitment Percentage” shall have the meaning assigned to that term in Section
11.04(b).

 

“Concentration Limits” means with respect to determining the Excess
Concentration Amount as of any date of determination after giving effect to all
additions and removals of Loan Assets on such date and for purposes of this
definition calculated as if all Loan Assets are fully funded:

 

(a)    as of the related Cut-off Date, the sum of (i) the aggregate Commitments,
funded or unfunded, under theUnfunded Exposure Amount and Aggregate Adjusted
Borrowing Value of Revolving Loan Assets and (ii) the aggregate unfunded
Commitments under theUnfunded Exposure Amount of Delayed Draw Loan Assets shall
not exceed 15% of the Maximum Facility Amountaggregate Adjusted Borrowing Value;

 

(b)    the maximum aggregate Adjusted Borrowing Value of all Eligible Loan
Assets (exclusive of Accreted Interest) with respect to a single obligor may not
exceed 6.0% of the Maximum Facility Amount, except that the maximum aggregate
Adjusted Borrowing Value sum of the product of (A) the Outstanding Balance of
all Eligible Loan Assets (exclusive of Accreted Interest), and (B) the Assigned
Value of all Eligible Loan Assets and (C) the Applicable Percentage with respect
to a single obligor may not exceed 5.0up to two obligors may each be up to 7.0%
of the Maximum Facility Amount, except that the maximum aggregate sum of the
product of (A) the Outstanding Balance of all Eligible Loan Assets (exclusive of
Accreted Interest), and (B) the Assigned Value of all Eligible Loan Assets and
(C) the Applicable Percentage with respect to up to two obligors may each be up
to 7.58.0% of the Maximum Facility Amount;

 

(c)    the aggregate Adjusted Borrowing Value of obligors that are in a single
industry category, may not exceed 15% of the aggregate Adjusted Borrowing Value,
except that the aggregate Adjusted Borrowing Value of all Eligible Loan Assets
of obligors (i) that are in a single Industry Category may be up to 25% of the
aggregate Adjusted Borrowing Value and (ii) that are in a single additional
Industry Category may be up to 20% of the aggregate Adjusted Borrowing Value;

 

(d)    the aggregate sum of the product of (A) the Applicable Percentage and (B)
the Adjusted Borrowing Value of all Eligible Loan Assets consisting of each of
the First Lien Last Out Loan Assets and Second Lien Loan Assets will not exceed,
in the aggregate, 2520% of the Adjusted Borrowing BaseValue; provided that in no
event shall Second Lien Loan Assets exceed 10% of the Borrowing Base.15% of the
aggregate Adjusted Borrowing Value; provided, further, that Second Lien Loan
Assets of at most 10% of aggregate Adjusted Borrowing Value may have EBITDA of
less than $50,000,000 as of the related Cut-off Date.

 



-11-

 

 

Person, (b) a trade or business (whether or not incorporated) under common
control (within the meaning of Section 414(c) of the Code) with such Person, or
(c) a member of the same affiliated service group (within the meaning of Section
414(m) of the Code) as such Person, any corporation described in clause (a)
above or any trade or business described in clause (b) above.

 

“Eurodollar Disruption Event” means the occurrence of any of the following: (a)
SMBCany Lender shall have notified the Administrative Agent of a determination
by SMBCsuch Lender or any of its assignees or participants that it would be
contrary to law or to the directive of any central bank or other Governmental
Authority (whether or not having the force of law) to obtain Dollars in the
London interbank market to fund any Advance, (b) SMBCany Lender shall have
notified the Administrative Agent of the inability, for any reason, of SMBCsuch
Lender or any of its respective assignees or participants to determine LIBOR or
One Day Advance LIBOR, (c) SMBCany Lender shall have notified the Administrative
Agent of a determination by SMBCsuch Lender or any of its respective assignees
or participants that the rate at which deposits of Dollars are being offered to
SMBCsuch Lender or any of its respective assignees or participants in the London
interbank market does not accurately reflect the cost to SMBC or any such Lender
or its assignee or any such participant of making, funding or maintaining any
Advance or (d) SMBCany Lender shall have notified the Administrative Agent of
the inability of SMBCsuch Lender or any of its respective assignees or
participants to obtain Dollars in the London interbank market to make, fund or
maintain any Advance.

 

“Event of Default” has the meaning assigned to that term in Section 7.01.

 

“Excepted Persons” has the meaning assigned to that term in Section 11.13(a).

 

“Excess Concentration Amount” means, as of any date of determination, the sum of
the aggregate Adjusted Borrowing Values (without giving effect to clause (c) of
the definition thereof) for all Excess Concentration Loan Assets.

 

“Excess Concentration Loan Asset” means, as of any date of determination, with
respect to any Loan Asset included in the Collateral Portfolio, at any time in
respect of which any one or more of the limitations contained in the definition
of “Concentration Limits” herein are exceeded, the portion of such Loan Asset
that causes such limitations to be exceeded, to be calculated without
duplication after giving effect to any sales, purchases or substitutions of Loan
Assets as of such date.

 

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

 

“Excluded Affiliate” means any portfolio company of the Servicer or the
Transferor, as applicable, that is not consolidated on the financial statements
of the Servicer or the Transferor, as applicable.

 

“Excluded Amounts” means (a) any amount received in the Collection Account with
respect to any Loan Asset included as part of the Collateral Portfolio, which
amount is attributable to the payment of any Tax, fee or other charge imposed by
any Governmental Authority on such Loan Asset or on any Underlying Collateral
and (b) any amount received in any Controlled Account representing (i) any
amount representing a reimbursement of insurance

 



-15-

 

 

limitation, because the LIBOR Page is not available or published on a current
basis and such circumstances are unlikely to be temporary; or

 

(ii)         the administrator of the LIBOR Page or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Page shall no longer
be made available, or used for determining the interest rate of loans (such
specific date, the “Scheduled Unavailability Date”); or

 

(iii)         after consultation with the Borrower, Loan Assets comprising a
material portion of the Loan Assets held by the Borrower currently being
executed, or that include language similar to that contained in this definition,
are being executed or amended (as applicable) to incorporate or adopt a new
benchmark interest rate to replace any applicable LIBOR Yield Rate;

 

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent (in consultation with Lenders) and the Borrower may amend
this Agreement to replace such LIBOR Yield Rate with an alternate benchmark rate
(including any mathematical or other adjustments to the benchmark (if any)
incorporated therein), giving due consideration to any evolving or then existing
convention for similar U.S. dollar denominated syndicated credit facilities for
such alternative benchmarks (any such proposed rate, a “Successor Rate”),
together with any proposed Successor Rate Conforming Changes and any such
amendment shall become effective at (A) in the case of a determination under
clause (i) above, 5:00 p.m. (New York time) on the fifth (5th) Business Day
after the Administrative Agent shall have posted such proposed amendment to all
Lenders and the Borrower or (B) in the case of a determination under clauses
(ii) or (iii) above, the latest of (x) 5:00 p.m. (New York time) on the fifth
(5th) Business Day after the Administrative Agent shall have posted such
proposed amendment to all Lenders and the Borrower and (y) the date agreed to by
the Administrative Agent and the Borrower, in each case, unless, prior to such
time, Lenders comprising 50% or more of the Aggregate Commitments have delivered
to the Administrative Agent written notice that such Lenders do not accept such
amendment; provided that, notwithstanding anything to the contrary herein, any
amendment based on a determination under clause (ii) above shall become
effective no later than the Scheduled Unavailability Date.

 

If no Successor Rate has been determined and the circumstances under clause (i)
above exist or the Scheduled Unavailability Date has occurred (as applicable),
the Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, the obligation of the Lenders to make or maintain LIBOR Advance
shall be suspended, (to the extent of the affected LIBOR Advances or Interest
Periods). Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of LIBOR Advances (to
the extent of the affected LIBOR Advances or Interest Periods) or, failing that,
will be deemed to have converted such request into a request for Base Rate
Advance in the amount specified therein.

 



-24-

 

 

Agreement for such Loan Asset or such comparable definition if “permitted liens”
is not defined therein, so long as such definition is reasonable and customary)
on any of the Underlying Collateral securing such Loan Asset or (ii) in the case
of a First Lien Last Out Loan Asset or a Second Lien Loan Asset, contractually
or structurally subordinates such Loan Asset to any obligation (other than any
first lien loan which existed at the Cut-Off Date for such Loan Asset) by
operation of a priority of payments, turnover provisions, the transfer of assets
in order to limit recourse to the related Obligor or the granting of Liens
(other than “permitted liens” as defined in the applicable Loan Agreement for
such Loan Asset or such comparable definition if “permitted liens” is not
defined therein, so long as such definition is reasonable and customary) on any
of the Underlying Collateral securing such Loan Asset;

 

(e)    substitutes, alters or releases a material portion of the Underlying
Collateral securing such Loan Asset and such substitution, alteration or
release, as determined in the sole reasonable discretion of the Administrative
Agent, materially and adversely affects the value of such Loan Asset; or

 

(f)    amends, waives, forbears, supplements or otherwise modifies (a) the
meaning of “Net Senior Leverage Ratio,” “Net Total Leverage Ratio,” “Interest
Coverage Ratio” or “Permitted Liens” or any respective comparable definitions in
the Loan Agreement for such Loan Asset or (b) any term or provision of such Loan
Agreement referenced in or utilized in the calculation of any financial
covenant, including, the “Net Senior Leverage Ratio,” “Net Total Leverage
Ratio,” “Interest Coverage Ratio” or “Permitted Liens” or any respective
comparable definitions for such Loan Asset, in either case, in a manner that, in
the sole discretion of the Administrative Agent, materially and adversely
affects the value of such Loan Asset.

 

“Maximum Facility Amount” means (i) initially $400,000,000 and (ii) on and after
the SixthSeventh Amendment Effective Date, the lesser of (x) the Aggregate
Commitments and (y) $800,000,0001,000,000,000, as each such amount may be
reduced from time to time pursuant to Section 2.18(b); provided that at any time
after the Reinvestment Period, the Maximum Facility Amount shall mean the
aggregate Advances Outstanding at such time.

 

“Moody’s” means Moody’s Investors Service, Inc. (or its successors in interest).

 

“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA to which, in the case of the Borrower, the Borrower or any
ERISA Affiliate thereof, or in the case of the Servicer, the Servicer or any
ERISA Affiliate thereof, contributed or had any obligation to contribute on
behalf of its employees at any time during the current year or the preceding
five years.

 

“Net Senior Leverage Ratio” means, with respect to any Loan Asset for any
Relevant Test Period, the meaning of “Net Senior Leverage Ratio” or any
comparable definition relating to first lien senior secured (or such applicable
lien or applicable level within the capital structure) indebtedness in the
Required Loan Documents for each such Loan Asset, and in any case that “Net
Senior Leverage Ratio” or such comparable definition is not defined in such
Required Loan Documents, the ratio of (a) first lien senior secured (or such
applicable lien or applicable level within the capital structure) Indebtedness
minus Unrestricted Cash, as of the applicable test date, to (b) EBITDA, for the
applicable test period, as calculated by the Servicer

 



-28-

 

 

“Required Lenders” means, at any time, (a) SMBC, in its capacity as a Lender,
and, to the extent SMBC is not a Lender, its successors and assigns who are
Affiliates and (b) Lenders that in the aggregate have Commitments representing
at least 51% of the Aggregate Commitments of all Lenders; provided that at any
time two (2) or more unaffiliated Lenders have Commitments under this Agreement,
the Required Lenders must be comprised of at least two (2) unaffiliated Lenders.
The Commitment of any Defaulting Lender shall be disregarded in determining
Required Lenders at any time.

 

“Required Loan Documents” means, for each Loan Asset, originals (except as
otherwise indicated) of the following documents or instruments, all as specified
on the related Loan Asset Checklist:

 

(a)    (i) other than in the case of a Noteless Loan Asset, the original or, if
accompanied by an original “lost note” affidavit and indemnity, a copy of, the
underlying promissory note, endorsed by the Borrower in blank or to the
Collateral Agent (and evidencing an unbroken chain of endorsements from each
prior holder of such promissory note to the Borrower), and (ii) in the case of a
Noteless Loan Asset (x) a copy of each transfer document or instrument relating
to such Noteless Loan Asset evidencing the assignment of such Noteless Loan
Asset to the Transferor and from the Transferor to the Borrower and from the
Borrower either to the Collateral Agent or in blank, and (y) a copy of the Loan
Asset Register with respect to such Noteless Loan Asset, as described in Section
5.03(l)(ii);

 

(b)    originals or copies of each of the following, to the extent applicable to
the related Loan Asset; any related loan agreement, credit agreement, note
purchase agreement, security agreement (if separate from any mortgage), sale and
servicing agreement, acquisition agreement, subordination agreement,
intercreditor agreement or similar instruments, guarantee, Insurance Policy,
assumption or substitution agreement or similar material operative document, in
each case together with any amendment or modification thereto, as set forth on
the Loan Asset Checklist; and

 

(c)    with respect to any Loan Asset originated by the Transferor and with
respect to which the Transferor acts as administrative agent (or in a comparable
capacity), either (i)   copies of the UCC-1 financing statements, if any, and
any related continuation statements, each showing the Obligor as debtor and the
Collateral Agent as total assignee or showing the Obligor, as debtor and the
Transferor as secured party and each with evidence of filing thereon, or (ii)
copies of any such UCC financing statements certified by the Servicer to be true
and complete copies thereof in instances where the original UCC financing
statements have been sent to the appropriate public filing office for filing, in
each case as set forth in the Loan Asset Checklist.

 

“Required Reports” means, collectively, the asset report and the Servicing
Report required pursuant to Section 6.08(b), the Servicer’s Certificate required
pursuant to Section 6.08(c), the financial statements of the Servicer required
pursuant to Section 6.08(d), the Tax returns of the Borrower, the Transferor and
the Servicer required pursuant to Section 6.08(e), the financial statements and
valuation reports of each Obligor required pursuant to Section 6.08(f),

 



-37-

 

 

(j)      any change in the control of the Servicer that takes the form of either
a merger or consolidation that does not comply with the provisions of Section
5.04(a) of this Agreement;

 

(k)     the declaration or automatic occurrence of the Facility Maturity Date;

 

(l)      any other event which has caused, or which would reasonably be expected
to cause, a Material Adverse Effect on the ability of the Servicer to meet its
obligations under the Transaction Documents to which it is a party; or

 

(m)    Ares shall assign its rights or obligations as “Servicer” hereunder to
any Person. 6.01(b).

 

“Servicer Termination Notice” has the meaning assigned to that term in Section

 

“Servicer’s Certificate” has the meaning assigned to that term in Section
6.08(c).

 

“Servicing Fees” means the fee payable to the Servicer on each Payment Date in
arrears in respect of each Remittance Period, which fee shall be equal to the
product of (a) 0.50%, (b) the arithmetic mean of the aggregate Outstanding
Balance of all Eligible Loan Assets and Defaulted Loan Assets on the first day
and on the last day of the related Remittance Period and (c) the actual number
of days in such Remittance Period divided by 360; provided that the rate set
forth in clause (a) hereof may be increased up to 0.75% at the discretion of the
Administrative Agent in the event that a Replacement Servicer (other than SMBC
or an Affiliate thereof) is appointed pursuant to Section 6.01(c).

 

“Servicing File” means, for each Loan Asset, (a) copies of each of the Required
Loan Documents and (b) any other portion of the Loan Asset File which is not
part of the Required Loan Documents.

 

“Servicing Report” has the meaning assigned to that term in Section 6.08(b).

 

“Servicing Standard” means, with respect to any Loan Assets included in the
Collateral Portfolio, to service and administer such Loan Assets on behalf of
the Secured Parties in accordance with Applicable Law, the terms of this
Agreement, the Loan Agreements, all customary and usual servicing practices for
loans like the Loan Assets and, to the extent consistent with the foregoing, (a)
if the Servicer is the originator or an Affiliate thereof, the higher of: (i) in
a manner which the Servicer believes to be consistent with the practices and
procedures followed by institutional servicers of national standing relating to
assets of the nature and character of the Loan Assets, and (ii) the same care,
skill, prudence and diligence with which the Servicer services and administers
loans for its own account or for the account of others, and (b)   if the
Servicer is not the originator or an Affiliate thereof, the same care, skill,
prudence and diligence with which the Servicer services and administers loans
for its own account or for the account of others.

 

“Seventh Amendment Effective Date” means December 31, 2019.

 



-42-

 

 

(vii)          to pay the Advances Outstanding until paid in full;

 

(viii)         to any applicable Governmental Authority, any Tax or withholding
for or on account of any Tax which could result in a Lien on any of the
Collateral Portfolio;

 

(ix)            pari passu to (a) the Collateral Agent, in payment in full of
all accrued and unpaid Collateral Agent Expenses, and (b) the Collateral
Custodian and the Bank, in payment in full of all accrued and unpaid Collateral
Custodian Expenses, to the extent not paid pursuant to Section 2.04(d)(i);

 

(x)            to the Servicer, in respect of all reasonable expenses (except
allocated overhead) incurred during the immediately ended Remittance Period in
connection with the performance of its duties hereunder or paid on behalf of the
Borrower, plus any outstanding deferred reimbursement amount plus interest
thereon as further set forth in Section 6.07; and

 

(xi)            to the Borrower, any remaining amounts.

 

(e)    Unfunded Exposure Account. Funds on deposit in the Unfunded Exposure
Account as of any date of determination may be withdrawn to fund draw requests
of the relevant Obligors under any Revolving Loan Asset or Delayed Draw Loan
Asset; provided that, until an Event of Default has occurred, the amount
withdrawn to fund such draw request shall not create any Borrowing Base
Deficiency. Any such draw request made by an Obligor, along with wiring
instructions for the applicable Obligor, shall be forwarded by the Borrower or
the Servicer to the Collateral Agent (with a copy to the Administrative Agent
and the Bank) in the form of a Disbursement Request, and the Servicer shall
instruct the Bank to fund such draw request in accordance with such Disbursement
Request. At any time, the Servicer (or, after delivery of Notice of Exclusive
Control (as defined in the Control Agreement), the Administrative Agent or the
Collateral Agent) may cause any amounts on deposit in the Unfunded Exposure
Account which exceed the Unfunded Exposure Amount as of any date of
determination to be deposited into the Principal Collection Account as Principal
Collections.

 

(f)    Insufficiency of Funds. For the sake of clarity, the parties hereby agree
that if the funds on deposit in the Collection Account are insufficient to pay
any amounts due and payable on a Payment Date or otherwise, the Borrower shall
nevertheless remain responsible for, and shall pay when due, all amounts payable
under this Agreement and the other Transaction Documents in accordance with the
terms of this Agreement and the other Transaction Documents.

 

SECTION 2.05          Instructions to the Bank. All instructions and directions
given to the Bank by the Servicer, the Borrower, the Administrative Agent or the
Collateral Agent pursuant to Section 2.04 shall be in writing (including
instructions and directions transmitted to the Bank by telecopy or, e-mail or
SWIFT), and such written instructions and directions shall be delivered with a
written certification that such instructions and directions are in compliance
with the provisions of Section 2.04 and Section 5 of the Control Agreement. The
Servicer and the Borrower shall promptly transmit to the Administrative Agent by
telecopy or e-mail a copy of all

 



-57-

 

 

of such sale shall be applied as Designated Sale Proceeds to reduce Advances
Outstanding in accordance with Section 2.04(b), to the extent such Principal
Collections are distributed from the Principal Collection Account on a Payment
Date, or Section 2.04(c), to the extent such Principal Collections are
distributed from the Principal Collection Account on a date other than a Payment
Date; or

 

(ii)               if the Borrower does not request or requests but does not
receive the prior written consent of the Administrative Agent for any such sale,
then all of the Principal Collections received by the Borrower from such sale
shall be applied as Designated Sale Proceeds to reduce Advances Outstanding in
accordance with Section 2.04(b), to the extent such Principal Collections are
distributed from the Principal Collection Account on a Payment Date, or Section
2.04(c), to the extent such Principal Collections are distributed from the
Principal Collection Account on a date other than a Payment Date.

 

(d)    Lien Release Dividend. Notwithstanding any provision contained in this
Agreement to the contrary, provided no Event of Default has occurred and no
Unmatured Event of Default exists, on a Lien Release Dividend Date, the Borrower
may dividend to the Transferor a portion of those Loan Assets that were sold by
the Transferor to the Borrower, or portions thereof (each, a “Lien Release
Dividend”), subject to the following terms and conditions, as certified by the
Borrower and the Transferor to the Administrative Agent (with a copy to the
Collateral Agent and the Collateral Custodian):

 

(i)               The Borrower and the Transferor shall have given the
Administrative Agent, with a copy to the Collateral Agent and the Collateral
Custodian, at least five Business Days’ prior written notice requesting that the
Administrative Agent consent to the effectuation of a Lien Release Dividend, in
the form of Exhibit I hereto (a “Notice and Request for Consent”), which each
such consent shall be given in the sole and absolute discretion of the
Administrative Agent;

 

(ii)               On any Lien Release Dividend Date, no more than four Lien
Release Dividends shall have been made during the 12-month period immediately
preceding the proposed Lien Release Dividend Date;

 

(iii)               No selection procedures adverse to the interests of the
Administrative Agent or the Lenders were utilized by the Borrower in the
selection of those Loan Assets that will be subject to the proposed Lien Release
Dividend;

 

(iv)               (iii) After giving effect to the Lien Release Dividend on the
Lien Release Dividend Date, (A) no Borrowing Base Deficiency, Event of Default
or Unmatured Event of Default shall exist, (B) the representations and
warranties contained in Sections 4.01, 4.02 and 4.03 hereof shall continue to be
correct in all material respects, except to the extent relating to an earlier
date, (C) the eligibility of any Loan Asset remaining as part of the Collateral
Portfolio after the Lien Release Dividend will be redetermined as of the Lien
Release Dividend Date, (D) no claim shall have been asserted or proceeding
commenced challenging the enforceability or validity of any of the Required Loan
Documents and (E) there shall have been no material adverse change as to the
Servicer or the Borrower;

 



-62-

 

 

(v)               (iv) Such Lien Release Dividend must be in compliance with
Applicable Law and may not (A) be made with the intent to hinder, delay or
defraud any creditor of the Borrower or (B) leave the Borrower, immediately
after giving effect to the Lien Release Dividend, not Solvent;

 

(vi)               (v) On or prior to the Lien Release Dividend Date, the
Borrower shall have (A) delivered to the Administrative Agent, with a copy to
the Collateral Agent and the Collateral Custodian, a list specifying all Loan
Assets or portions thereof to be transferred pursuant to such Lien Release
Dividend and the Administrative Agent shall have approved the same in its sole
discretion and (B) obtained all authorizations, consents and approvals required
to effectuate the Lien Release Dividend;

 

(vii)               (vi) A portion of a Loan Asset may be transferred pursuant
to a Lien Release Dividend; provided that (A) such transfer does not have an
adverse effect on the portion of such Loan Asset remaining as a part of the
Collateral Portfolio, any other aspect of the Collateral Portfolio, the Lender,
the Administrative Agent or any other Secured Party and (B) a new promissory
note (other than with respect to a Noteless Loan Asset) for the portion of the
Loan Asset remaining as a part of the Collateral Portfolio has been executed,
and the original thereof has been endorsed to the Collateral Agent and delivered
to the Collateral Custodian;

 

(viii)               (vii) Each Loan Asset, or portion thereof, as applicable,
shall be transferred at a value equal to the Outstanding Balance thereof,
exclusive of any accrued and unpaid Interest or Accreted Interest thereon;

 

(ix)               (viii) The Borrower shall deliver a Borrowing Base
Certificate (including a calculation of the Borrowing Base after giving effect
to such Lien Release Dividend) to the Administrative Agent;

 

(x)                 (ix) The Borrower shall have paid in full an aggregate
amount equal to the sum of all amounts due and owing to the Administrative
Agent, the Lender, the Collateral Agent or the Collateral Custodian, as
applicable, under this Agreement and the other Transaction Documents, to the
extent accrued to such date (including without limitation Breakage Fees) with
respect to the Loan Assets to be transferred pursuant to such Lien Release
Dividend and incurred in connection with the transfer of such Loan Assets
pursuant to such Lien Release Dividend; and

 

(xi)               (x) The Borrower and the Servicer (on behalf of the Borrower)
shall pay the reasonable legal fees and expenses of the Administrative Agent,
the Lender, the Collateral Agent and the Collateral Custodian in connection with
any Lien Release Dividend (including, but not limited to, expenses incurred in
connection with the release of the Lien of the Collateral Agent, on behalf of
the Secured Parties, and any other party having an interest in the Loan Assets
in connection with such Lien Release Dividend).

 



-63-

 

 

(iii)               no selection procedures adverse to the interests of the
Administrative Agent or the LenderLenders were utilized by the Borrower and the
Servicer in the selection of the Loan Assets to be sold, repurchased or
substituted;

 

(iv)               the Borrower shall give three Business Days’ notice of such
sale (other than in the case of an Optional Sale), substitution or repurchase;

 

(v)               the Borrower shall notify the Administrative Agent of any
amount to be deposited into the Principal Collection Account in connection with
any sale, substitution or repurchase;

 

(vi)               the representations and warranties contained in Sections
4.01, 4.02 and 4.03 hereof shall continue to be correct in all material
respects, except to the extent relating to an earlier date;

 

(vii)               any repayment of Advances Outstanding in connection with any
sale, substitution or repurchase of Loan Assets hereunder shall comply with the
requirements set forth in Section 2.18;

 

(viii)               the Borrower and the Servicer (on behalf of the Borrower)
shall agree to pay the reasonable legal fees and expenses of the Administrative
Agent, the Lender, the Collateral Agent, the Collateral Custodian and the Bank
in connection with any such sale, substitution or repurchase (including, but not
limited to, expenses incurred in connection with the release of the Lien of the
Collateral Agent on behalf of the Secured Parties and any other party having an
interest in the Loan Asset in connection with such sale, substitution or
repurchase); and

 

(ix)               other than in the case of Section 2.07(e) and solely in the
event that Ares or an Affiliate is no longer the Servicer and the Facility
Maturity Date has not yet occurred, the Borrower shall have consented to such
sale or substitution.

 

(g) Affiliate Transactions. Notwithstanding anything to the contrary set forth
herein or in any other Transaction Document, the Transferor (or an Affiliate
thereof) shall not reacquire from the Borrower and the Borrower shall not
transfer to the Transferor or to Affiliates of the Transferor, and none of the
Transferor nor any Affiliates thereof shall have a right or ability to purchase,
the Loan Assets other than (i) as not prohibited by Section 2.07(h) and (ii) in
sales on an arms’ length basis and for fair market value or at a price specified
herein; provided that (x) the proceeds of such sale shall be deposited into the
Principal Collection Account to be disbursed in accordance with Section 2.04,
(y) no event has occurred, or would result from such sale, which constitutes an
Event of Default and no event has occurred and is continuing, or would result
from such sale, which constitutes an Unmatured Event of Default or a Borrowing
Base Deficiency; and (z) the Administrative Agent shall provide prior written
consent to such sale. For the avoidance of doubt, nothing in this clause (g)
shall prohibit the Borrower from transferring or distributing its Loan Assets to
the holders of its equity or Affiliates, as applicable, in accordance with
Sections 2.07(a), (c), (d) or (e) and subject to the limitations, if applicable,
of Section 2.07(h).

 



-65-

 

 

Advances Outstanding shall be given effect unless (i) sufficient funds have been
remitted to pay all such amounts in full, as determined by the Administrative
Agent, in its sole discretion and (ii) no event has occurred or would result
from such prepayment which would constitute an Event of Default or an Unmatured
Event of Default. The Administrative Agent shall apply amounts received from the
Borrower pursuant to this Section 2.18(a) to the payment of any Breakage Fees,
to the pro rata reduction of the Advances Outstanding and to the payment of any
accrued and unpaid costs and expenses of the Administrative Agent and the Lender
related to such prepayment. Any notice relating to any repayment pursuant to
this Section 2.18(a) shall be irrevocable.

 

(b)        The Borrower may, at its option, terminate this Agreement and the
other Transaction Documents or reduce the Maximum Facility Amount, as
applicable, upon three Business Days’ prior written notice to the Administrative
Agent and the Collateral Agent and only so long as no Event of Default has
occurred and no Unmatured Event of Default exists. Subject to the satisfaction
of the conditions set forth in the immediately preceding sentence, the Borrower
may terminate this Agreement upon indefeasible payment in full of all Advances
Outstanding, all accrued and unpaid Yield, any Breakage Fees, all accrued and
unpaid costs and expenses of the Collateral Agent, the Administrative Agent and
the Lender and payment of all other Obligations (other than unmatured contingent
obligations) (but without the payment of any prepayment premiums, including the
Make-Whole Premium, or prepayment fees).

 

(c)        Notwithstanding anything to the contrary in Section 2.18(b), no Make-
Whole Premium shall be payable by the Borrower in the event that either (x) the
Obligations are refinanced by the proceeds of any other financing of the
Transferor or any of its Affiliates by any of the Administrative Agent or any of
their respective Affiliates or (y) the Administrative Agent or any of their
respective Affiliates enters into another credit facility or other financing
with the Transferor or any of its Affiliates substantially concurrently with the
termination of this Agreement (provided that in either case of clause (x) or
clause (y) above, the aggregate commitments of such financing shall equal or
exceed the Advances Outstanding on such date, and the Administrative Agent or
its respective Affiliates hold at least 51% of the aggregate commitments of such
replacement or other financing).

 

(d)        The Borrower hereby acknowledges and agrees that the Make-Whole
Premium constitutes additional consideration for the Lender to enter into this
Agreement.

 

SECTION 2.19          Extension of Stated Maturity Date and Reinvestment Period.

 

(a)        The Borrower may, at any time after the first anniversary of the
Sixth Amendment Effective Date, make a request to the Administrative Agent to
extend the date set forth in the definition of “Stated Maturity Date” for an
additional period of one year. The Stated Maturity Date may be extended by one
year by mutual agreement among the Administrative Agent, the Required Lenders,
the Borrower and the Servicer (such extension, the “Initial Stated Maturity
Extension”). Following such Initial Stated Maturity Extension, the Borrower may,
at any time thereafter, make a request to the Administrative Agent to extend the
date set forth in the definition of “Stated Maturity Date” (as revised by the
Initial Stated Maturity Extension) for an additional period of one year (such
extension, the “Second Stated Maturity Extension”). The Stated Maturity Date (as
revised by the Initial Stated Maturity Extension) may be extended by

 



-74-

 

 

one year upon the mutual agreement among the Administrative Agent, SMBC (so long
as SMBC is the Collateral Agent, the Lender or the Replacement Servicer)the
Lenders, the Borrower and the Servicer. The effectiveness of either the Initial
Stated Maturity Extension or the Second Stated Maturity Extension shall be
conditioned upon the payment of a Stated Maturity Extension Fee (as defined in
each Lender Fee Letter) to the Administrative Agent for the Administrative
Agent’s own account, in immediately available funds. The Borrower confirms that
SMBC (so long as SMBC is the Collateral Agent, the Lender or the Replacement
Servicer)any Lender or the Administrative Agent, each in its sole and absolute
discretion, without regard to the value or performance of the Loan Assets or any
other factor, may elect not to extend the Stated Maturity Date.

 

(b)    The Borrower may make a request to the Administrative Agent to extend the
date set forth in clause (a) of the definition of “Reinvestment Period” for an
additional period of one year. Such date may be extended by one year by mutual
agreement among the Administrative Agent, SMBC (so long as SMBC is the
Collateral Agent, the Lender or the Replacement Servicer),the Lenders, the
Borrower and the Servicer (such extension, the “Initial Reinvestment Period
Extension”). Following such Initial Reinvestment Period Extension, the Borrower
may, at any time thereafter, make a request to the Administrative Agent to
extend the date set forth in clause (a) of the definition of “Reinvestment
Period” (as revised by the Initial Reinvestment Period Extension) for an
additional period of one year. Such date may be extended by one year upon the
mutual agreement among the Administrative Agent, SMBC (so long as SMBC is the
Collateral Agent, the Lender or the Replacement Servicer)the Lenders, the
Borrower and the Servicer (such extension, the “Second Reinvestment Period
Extension”). The effectiveness of either the Initial Reinvestment Period
Extension or the Second Reinvestment Period Extension shall be conditioned upon
the payment of a Reinvestment Period Extension Fee (as defined in each Lender
Fee Letter) to the Administrative Agent for the Administrative Agent’s own
account, in immediately available funds. The Borrower confirms that SMBC (so
long as SMBC is the Collateral Agent, the Lender or the Replacement Servicer)any
Lender or the Administrative Agent, each in its sole and absolute discretion,
without regard to the value or performance of the Loan Assets or any other
factor, may elect not to extend the date set forth in clause (a) of the
definition of “Reinvestment Period”.

 

SECTION 2.20           Collections and Allocations.

 

(a)     The Servicer shall promptly identify any collections received as being
on account of Interest Collections, Principal Collections or other Available
Collections and shall transfer, or cause to be transferred, all Available
Collections received directly by it to the Collection Account by the close of
business on the second Business Day after such Collections are received. Upon
the transfer of Available Collections to the Collection Account, the Servicer
shall segregate Principal Collections and Interest Collections and transfer the
same to the Principal Collection Account and the Interest Collection Account,
respectively. The Servicer shall further include a statement as to the amount of
Principal Collections and Interest Collections on deposit in the Principal
Collection Account and the Interest Collection Account, as well as the amount on
deposit in the Unfunded Exposure Account, on each Reporting Date in the
Servicing Report delivered pursuant to Section 6.08(b).

 

-75-

 

 

shall have delivered to the Administrative Agent and the Collateral Agent all
documents (or copies thereof) evidencing each such assignment or novation no
later than 1:00 p.m. one Business Day prior to the related Advance Date and (B)
the Borrower shall have delivered to the Collateral Custodian (with a copy to
the Administrative Agent), no later than 1:00 p.m. one Business Day prior to the
related Advance Date, a faxed or e-mailed copy of the duly executed original
promissory notes of the Loan Assets (and, in the case of any Noteless Loan
Asset, a fully executed assignment agreement); provided that, notwithstanding
the foregoing, the Borrower shall cause the Loan Asset Checklist and the
Required Loan Documents to be in the possession of the Collateral Custodian
within five Business Days of any related Advance Date as to any Loan Assets;

 

(iii)     the representations and warranties contained in Sections 4.01,4.02 and
4.03 are true and correct in all material respects, and, in the case of any
Advance made for the purpose of purchasing Eligible Loan Assets, there exists no
breach of any covenant contained in Sections 5.01, 5.02, 5.03 and 5.04 before
and after giving effect to the Advance to take place on such Advance Date and to
the application of proceeds therefrom, on and as of such day as though made on
and as of such date (other than any representation and warranty that is made as
of a specific date);

 

(iv)    on and as of such Advance Date, after giving effect to such Advance and
the addition to the Collateral Portfolio of the Eligible Loan Assets being
acquired by the Borrower using the proceeds of such Advance (except with respect
to an Advance made as contemplated by Section 2.02(f)), there shall exist no
Borrowing Base Deficiency; provided that in the case of an Advance made as
contemplated by Section 2.02(f), nothing set forth in this Section 3.02(a)(iv)
shall relieve the Borrower of its obligations elsewhere hereunder to cure any
Borrowing Base Deficiency that exists prior to such Advance or results
therefrom;

 

(v)     except with respect to an Advance made as contemplated by Section
2.02(f), no Event of Default has occurred, or would result from such Advance,
and no Unmatured Event of Default or Borrowing Base Deficiency exists or would
result from such Advance; provided that, in the case of an Advance made as
contemplated by Section 2.02(f), nothing set forth in this Section 3.02(a)(v)
shall relieve the Borrower of its obligations elsewhere hereunder to cure any
Borrowing Base Deficiency that exists prior to such Advance or results
therefrom;

 

(vi)    no event has occurred and is continuing, or would result from such
Advance, which constitutes a Servicer Termination Event or any event which, if
it continues uncured, will, with notice or lapse of time, constitute a Servicer
Termination Event;

 

(vii)   since the SixthSeventh Amendment Effective Date, no material adverse
change has occurred in the ability of the Servicer, Transferor or the Borrower
to perform its obligations under any Transaction Document;

 

-82-

 

 

(f)      no Event of Default has occurred, or would result from such transfer to
the Borrower pursuant to the terms of the Purchase and Sale Agreement, and no
Unmatured Event of Default exists, or would result from such transfer (other
than, with respect to any transfer of an Eligible Loan Asset necessary to cure a
Borrowing Base Deficiency in accordance with Sections 2.06 or 2.07, an Unmatured
Event of Default arising solely pursuant to such Borrowing Base Deficiency); and

 

(g)    the representations and warranties contained in Sections 4.01, 4.02 and
4.03 are true and correct in all material respects, and there exists no breach
of any covenant contained in Sections 5.01, 5.02, 5.03 and 5.04 before and after
giving effect to the transfer of each Eligible Loan Asset to the Borrower
pursuant to the terms of the Purchase and Sale Agreement to take place on such
Cut-Off Date, on and as of such day as though made on and as of such date (other
than any representation and warranty that is made as of a specific date).

 

ARTICLE IV.

 

REPRESENTATIONS AND WARRANTIES

 

SECTION 4.01          Representations and Warranties of the Borrower. The
Borrower hereby represents and warrants, as of the SixthSeventh Amendment
Effective Date, as of each applicable Cut-Off Date, as of each applicable
Advance Date, as of each Payment Date and as of each other date provided under
this Agreement or the other Transaction Documents on which such representations
and warranties are required to be (or deemed to be) made (unless a specific date
is specified below):

 

(a)    Organization, Good Standing and Due Qualification. The Borrower is a
limited liability company duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization (subject to Section
5.02(q)) and has the power and all licenses necessary to own its assets and to
transact the business in which it is engaged and is duly qualified and in good
standing under the laws of each jurisdiction where the transaction of such
business or its ownership of the Loan Assets and the Collateral Portfolio
requires such qualification. Without limiting the generality of the foregoing
and for the avoidance of doubt, all consents or approvals required under the JPM
Credit Documents in connection with the execution, delivery or performance by
the Borrower of this Agreement and the other Transaction Documents, including,
without limitation, for the transfer of the Collateral Portfolio to the Borrower
and the pledge of a first priority perfected security interest in such
Collateral Portfolio by the Borrower to the Collateral Agent have been obtained.

 

(b)    Power and Authority; Due Authorization; Execution and Delivery. The
Borrower has the necessary power, authority and legal right to make, deliver and
perform this Agreement and each of the Transaction Documents to which it is a
party and all of the transactions contemplated hereby and thereby, and has taken
all necessary action to authorize the execution, delivery and performance of
this Agreement and each of the Transaction Documents to which it is a party, and
to grant to the Collateral Agent, for the benefit of the Secured Parties, a
first priority perfected security interest in the Collateral Portfolio on the
terms and conditions of this Agreement, subject only to Permitted Liens.

 

-85-

 

 

the applicable Cut-Off Date for the Loan Asset related to such Underlying
Collateral, none of the Borrower, the Transferor nor the Servicer has received
any written or verbal notice of, or inquiry from any Governmental Authority
regarding, any violation, alleged violation, non-compliance, liability or
potential liability regarding environmental matters or compliance with
Environmental Laws with regard to any of the Underlying Collateral, nor does any
such Person have knowledge or reason to believe that any such notice will be
received or is being threatened.

 

(ii) Anti-Corruption Laws; Sanctions.

 

(i)     Neither the Borrower nor any director or officer, employee, or to the
knowledge of the Borrower, any agent, Affiliate or representative of the
Borrower is, or is directly owned or controlled (or, to the knowledge of the
Borrower, indirectly owned or controlled) by any individual or entity that is,
(i) currently the subject or target of any Sanctions, (ii) a country, territory,
organization, Person or entity named on OFAC’s List of Specially Designated
nationals, HMT’s Consolidated List of Financial Sanctions Targets and the
Investment Ban List, or any similar list enforced by any other relevant
Sanctions authority; (iii) a Person that resides, is organized in, or has a
place of business in a country or territory named on such lists, that is a
Designated Jurisdiction, which is designated as a “Non-Cooperative Jurisdiction”
by the Financial Action Task Force on Money Laundering, or whose subscription
funds are transferred from or through such a jurisdiction; (iv) a “Foreign Shell
Bank” within the meaning of the USA PATRIOT Act, i.e., a foreign bank that does
not have a physical presence in any country and that is not affiliated with a
bank that has a physical presence and an acceptable level of regulation and
supervision; or (v) a Person or entity that resides in or is organized under the
laws of a jurisdiction designated by the United States Secretary of the Treasury
under Sections 311 or 312 of the USA PATRIOT Act as warranting special measures
due to money laundering concerns.

 

(ii)    The Borrower has conducted its business in material compliance with (x)
the United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act
2010, and other similar applicable anti-corruption legislation in other
jurisdictions. and (y) all laws of any applicable jurisdiction where the
Borrower is located or doing business concerning or relating to anti-money
laundering and anti-terrorism financing, including the USA PATRIOT Act, the
Money Laundering Control Act of 1986 and other legislation, which legislative
framework is commonly referred to as the “Bank Secrecy Act.”

 

(iii)    As of the SixthSeventh Amendment Effective Date, the information
included in the Beneficial Ownership Certification, if applicable, is true and
correct in all respects.

 

(jj) Confirmation from Transferor. The Borrower has received in writing from the
Transferor confirmation that the Transferor will not cause the Borrower to file
a voluntary bankruptcy petition under the Bankruptcy Code.

 

(kk) Accuracy of Representations and Warranties. Each representation or warranty
by the Borrower contained herein, or in any certificate or other document
furnished by

 

-91-

 

 

Agreement (acting at the direction of the Administrative Agent), the securities
intermediary has agreed to only follow the entitlement orders and instructions
of the Collateral Agent, on behalf of the Secured Parties, including with
respect to the investment of cash in Permitted Investments;

 

(iv)    all Controlled Accounts constitute “securities accounts” or “deposit
accounts” as defined in the applicable UCC;

 

(v)    with respect to any Controlled Account which constitutes a “deposit
account” as defined in the applicable UCC, the Borrower, the Bank and the
Collateral Agent, on behalf of the Secured Parties, have entered into an account
control agreement which permits the Collateral Agent on behalf of the Secured
Parties to direct disposition of the funds in such deposit account;

 

(vi)    the Borrower owns and has good and marketable title to (or with respect
to assets securing any Loan Assets, a valid security interest in) the Collateral
Portfolio free and clear of any Lien (other than Permitted Liens) of any Person;

 

(vii)    the Borrower has received all consents and approvals required by the
terms of any Loan Asset to the granting of a security interest in the Loan
Assets hereunder to the Collateral Agent, on behalf of the Secured Parties;

 

(viii)   the Borrower has caused the filing of all appropriate UCC financing
statements in the proper filing office in the appropriate jurisdictions under
Applicable Law in order to perfect the security interest in the Collateral
Portfolio and that portion of the Loan Assets in which a security interest may
be perfected by any filing of a UCC financing statement granted to the
Collateral Agent, on behalf of the Secured Parties, under this Agreement;
provided that filings in respect of real property shall not be required;

 

(ix)    except as otherwise expressly permitted by the terms of this Agreement
and other than the security interest granted to the Collateral Agent, on behalf
of the Secured Parties, pursuant to this Agreement, the Borrower has not
pledged, assigned, sold, granted a security interest in or otherwise conveyed
any of the Collateral Portfolio. The Borrower has not authorized the filing of
and is not aware of any UCC financing statements against the Borrower that
include a description of collateral covering the Collateral Portfolio other than
any UCC financing statement (A) relating to the security interests granted to
the Borrower under the Purchase and Sale Agreement, or (B) relating to the
closing of a Permitted Securitization contemplated by Section 2.07(c) or (C)
that has been terminated and/or fully and validly assigned to the Collateral
Agent on or prior to the Closing Date. The Borrower is not aware of the filing
of any judgment or Tax lien filings against the Borrower;

 

(x)    all original executed copies of each underlying promissory note or copies
of each Loan Asset Register, as applicable, that constitute or evidence each
Loan Asset have been, or subject to the delivery requirements contained herein,
will be delivered to the Collateral Custodian;

 

-93-

 

 

country and that is not affiliated with a bank that has a physical presence and
an acceptable level of regulation and supervision; or (v) a Person or entity
that resides in or is organized under the laws of a jurisdiction designated by
the United States Secretary of the Treasury under Sections 311 or 312 of the USA
PATRIOT Act as warranting special measures due to money laundering concerns.

 

(ii) The Servicer has conducted its business in material compliance with (x) the
United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010,
and other similar applicable anti-corruption legislation in other jurisdictions
and (y) all laws of any applicable jurisdiction where the Servicer is located or
doing business concerning or relating to anti-money laundering and
anti-terrorism financing, including the USA PATRIOT Act, the Money Laundering
Control Act of 1986 and other legislation, which legislative framework is
commonly referred to as the “Bank Secrecy Act.”

 

(r)    Environmental. With respect to each item of Underlying Collateral, to the
actual knowledge of a Responsible Officer of the Servicer: (a) the related
Obligor’s operations comply in all material respects with all applicable
Environmental Laws; (b) none of the related Obligor’s operations is the subject
of a Federal or state investigation evaluating whether any remedial action,
involving expenditures, is needed to respond to a release of any Hazardous
Materials into the environment; and (c) the related Obligor does not have any
material contingent liability in connection with any release of any Hazardous
Materials into the environment. The Servicer has not received any written or
verbal notice of, or inquiry from any Governmental Authority regarding, any
violation, alleged violation, non-compliance, liability or potential liability
regarding environmental matters or compliance with Environmental Laws with
regard to any of the Underlying Collateral, nor does the Servicer have knowledge
or reason to believe that any such notice will be received or is being
threatened.

 

(s)    No Injunctions. No injunction, writ, restraining order or other order of
any nature adversely affects the Servicer’s performance of its obligations under
this Agreement or any Transaction Document to which the Servicer is a party.

 

(t)    Allocation of Charges. There is not any agreement or understanding
between the Servicer and the Borrower (other than as expressly set forth herein
or as consented to by the Administrative Agent), providing for the allocation or
sharing of obligations to make payments or otherwise in respect of any Taxes,
fees, assessments or other governmental charges; provided that it is understood
and acknowledged that the Borrower will be consolidated with or treated as a
part of the Servicer for Tax purposes.

 

(u)    Servicer Termination Event. No event has occurred which constitutes a
Servicer Termination Event (other than any Servicer Termination Event which has
previously been disclosed to the Administrative Agent as such).

 

(v)    Broker-Dealer. The Servicer is not a broker-dealer or subject to the
Securities Investor Protection Act of 1970, as amended.

 

-99-

 

 

appropriate filing offices, (including any amendments thereto or assignments
thereof) and filing continuation statements, amendments or assignments with
respect thereto in such filing offices, (including any amendments thereto or
assignments thereof) and (b) executing or causing to be executed such other
instruments or notices as may be necessary or appropriate, (iii) (at the expense
of the Servicer, on behalf of the Borrower) take all action necessary to cause a
valid, subsisting and enforceable first priority perfected security interest,
subject only to Permitted Liens, to exist in favor of the Collateral Agent (for
the benefit of the Secured Parties) in the Borrower’s interests in all of the
Collateral Portfolio which may be transferred to the Borrower pursuant to the
terms of the Purchase and Sale Agreement, including the filing of a UCC
financing statement in the applicable jurisdiction adequately describing the
Collateral Portfolio (which may include an “all asset” filing), and naming the
Borrower as debtor and the Collateral Agent as the secured party, and filing
continuation statements, amendments or assignments with respect thereto in such
filing offices, (including any amendments thereto or assignments thereof), (iv)
permit the Administrative Agent or its agents or representatives to visit the
offices of the Borrower during normal office hours and upon reasonable advance
notice examine and make copies of all documents, books, records and other
information concerning the Collateral Portfolio, including without limitation
the Records, and discuss matters related thereto with any of the officers or
employees of the Borrower having knowledge of such matters, and (v) take all
additional action that the Administrative Agent or the Collateral Agent may
reasonably request to perfect, protect and more fully evidence the respective
first priority perfected security interests of the Collateral Agent, on behalf
of the Secured Parties, in the Collateral Portfolio, or to enable the
Administrative Agent or the Collateral Agent to exercise or enforce any of their
respective rights hereunder.

 

(u)    Liens. The Borrower will promptly notify the Administrative Agent of the
existence of any Lien on the Collateral Portfolio (other than Permitted Liens)
and the Borrower shall defend the right, title and interest of the Collateral
Agent, for the benefit of the Secured Parties, in, to and under the Collateral
Portfolio against all claims of third parties.

 

(v)     Other Documents. At any time from time to time upon prior written
request of the Administrative Agent, at the sole expense of the Borrower, the
Borrower will promptly and duly execute and deliver such further instruments and
documents and take such further actions as the Administrative Agent may
reasonably request for the purposes of obtaining or preserving the full benefits
of this Agreement including the first priority security interest (subject only
to Permitted Liens) granted hereunder and of the rights and powers herein
granted (including, among other things, authorizing the filing of such UCC
financing statements as the Administrative Agent may request).

 

(w)    Compliance with Law. The Borrower shall at all times comply in all
material respects with, and ensure that policies and procedures are maintained
that are reasonably designed to ensure compliance with, all Applicable Law
applicable to Borrower or any of its assets (including without limitation
Environmental Laws, and all federal securities laws), and Borrower shall do or
cause to be done all things necessary to preserve and maintain in full force and
effect its legal existence, and all licenses material to its business.

 

-106-

 

 

(x)     Sanctions. Maintain policies and procedures reasonably designed to
ensure compliance with Sanctions.

 

(y)    Anti-Corruption Laws. Conduct its businessesThe Borrower shall at all
times conduct its business in compliance with, and ensure that policies and
procedures are maintained that are reasonably designed to ensure compliance
with, (x) the United States Foreign Corrupt Practices Act of 1977, the UK
Bribery Act 2010, and other similar applicable anti- corruption legislation in
other jurisdictions in which the Borrower is located or doing business. and (y)
all laws of any applicable jurisdiction in which the Borrower is located or
doing business concerning or relating to anti-money laundering and
anti-terrorism financing, including the USA PATRIOT Act, the Money Laundering
Control Act of 1986 and other legislation, which legislative framework is
commonly referred to as the “Bank Secrecy Act.”

 

(z)     Proper Records. The Borrower shall at all times keep proper books of
records and accounts in which full, true and correct entries shall be made of
its transactions in accordance with GAAP.

 

(aa) Satisfaction of Obligations. The Borrower shall pay, discharge or otherwise
satisfy at or before maturity or before they become delinquent, as the case may
be, all its material obligations of whatever nature, except where the amount or
validity thereof is currently being contested in good faith by appropriate
proceedings and reserves with respect thereto have been provided on the books of
the Borrower.

 

(bb) Performance of Covenants. The Borrower shall observe, perform and satisfy
all the material terms, provisions, covenants and conditions required to be
observed, performed or satisfied by it, and shall pay when due all costs, fees
and expenses required to be paid by it, under the Transaction Documents. The
Borrower shall pay and discharge all Taxes, levies, liens and other charges on
it or its assets and on the Collateral Portfolio that, in each case, in any
manner would create any Lien or charge upon the Collateral Portfolio, except for
any such Taxes as are being appropriately contested in good faith by appropriate
proceedings diligently conducted and with respect to which adequate reserves
have been provided in accordance with GAAP.

 

(cc) Tax Treatment. The Borrower, the Transferor and the Lender shall treat the
Advances advanced hereunder as indebtedness of the Borrower (or, so long as the
Borrower is treated as a disregarded entity for U.S. federal income tax
purposes, as indebtedness of the entity of which it is considered to be a part)
for U.S. federal income tax purposes and to file any and all Tax forms in a
manner consistent therewith.

 

(dd) Maintenance of Records. The Borrower will maintain records with respect to
the Collateral Portfolio, including without limitation the Records, and the
conduct and operation of its business with no less a degree of prudence than if
the Collateral Portfolio were held by the Borrower for its own account and will
furnish the Administrative Agent, upon the reasonable request by the
Administrative Agent, information with respect to the Collateral Portfolio and
the conduct and operation of its business.

 

-107-

 

 

(f)    Organizational Documents. The Borrower shall not amend, modify, waive or
terminate any of the organizational or operational documents of the Borrower
without the prior written consent of the Administrative Agent.

 

(g)    Merger, Acquisitions, Sales, etc. The Borrower shall not change its
organizational structure, enter into any transaction of merger or consolidation
or amalgamation, or asset sale (other than pursuant to Section 2.07), or
liquidate, wind up or dissolve itself (or suffer any liquidation, winding up or
dissolution) without the prior written consent of the Administrative Agent.

 

(h)    Use of Proceeds. The Borrower shall not use the proceeds of any Advance
other than (x) to finance the purchase by the Borrower from the Transferor on a
“true sale” basis, of Collateral Portfolio pursuant to the terms of the Purchase
and Sale Agreement, (y) to fund the Unfunded Exposure Account in order to
establish reserves for unfunded commitments of Revolving Loan Assets and Delayed
Draw Loan Assets included in the Collateral Portfolio or (z) to distribute such
proceeds to the Transferor (so long as such distribution is permitted pursuant
to Section 5.02(m)). For the avoidance of doubt, the Borrower shall not use the
proceeds of any Advance in a manner that would cause such credit extension to
become a “covered transaction” as defined in Section 23A of the Federal Reserve
Act (12 U.S.C. § 371c) and the Federal Reserve Board’s Regulation W (12 C.F.R.
Part 223), including any transaction where the proceeds of any Advance are used
for the benefit of, or transferred to, an Affiliate of a Lender.

 

(i)    Sanctions. Directly or, to the knowledge of the Borrower, indirectly, use
the proceeds of any Advance hereunder, or lend, contribute, or otherwise make
available such proceeds to any subsidiary, joint venture partner, or other
Person (a) for the purpose of funding any unlawful activities or business of or
with a Sanctioned Person or in any Designated Jurisdiction, or (b) in any manner
that would be prohibited by Sanctions or would otherwise cause a Lender to be in
breach of any Sanctions.

 

(j)    Anti-Corruption Laws. Directly or indirectly use the proceeds of any
Advance for any purpose which would breach the provisions of (x) the United
States Foreign Corrupt Practices Act of 1977, the UK Bribery Act of 2010, orand
other similar applicable anti- corruption legislation in other jurisdictions in
which the Borrower or the Servicer is located or doing business. and (y) all
laws of any applicable jurisdiction in which the Borrower or the Servicer is
located or doing business concerning or relating to anti-money laundering and
anti- terrorism financing, including the USA PATRIOT Act, the Money Laundering
Control Act of 1986 and other legislation, which legislative framework is
commonly referred to as the “Bank Secrecy Act.”

 

(k)    Limited Assets. The Borrower shall not hold or own any assets that are
not part of the Collateral Portfolio other than with respect to any assets
released from the Lien of the Collateral Agent hereunder following (i) a
substitution effected in accordance with Section 2.07(a) (so long as a
Substitute Eligible Loan Asset has been transferred to the Borrower pursuant to
the terms of the Purchase and Sale Agreement in connection therewith), (ii) an
Optional Sale in connection with a Permitted Refinancing effected in accordance
with Section 2.07(c), (iii) a Lien Release Dividend effected in accordance with
Section 2.07(d); (iv) a

 

-110-

 

 

(r)     Taxable Mortgage Pool Matters. The sum of the Outstanding Balances of
all Loan Assets owned by the Borrower and that are principally secured by an
interest in real property (within the meaning of Treasury Regulation Section
301.7701(i)-1(d)(3)) shall not at any time exceed 35% of the aggregate
Outstanding Balance of all Loan Assets.

 

(s)    Change of Jurisdiction, Location, Names or Location of Loan Asset Files.
The Borrower shall not change the jurisdiction of its formation, make any change
to its corporate name or use any tradenames, fictitious names, assumed names,
“doing business as” names or other names (other than those listed on Schedule II
hereto, as such schedule may be revised from time to time to reflect name
changes and name usage permitted under the terms of this Section 5.02(q) after
compliance with all terms and conditions of this Section 5.02(q) related
thereto) unless, prior to the effective date of any such change in the
jurisdiction of its formation, name change or use, the Borrower receives prior
written consent from the Administrative Agent of such change and delivers to the
Administrative Agent such UCC financing statements as the Administrative Agent
may request to reflect such name change or use, together with such Opinions of
Counsel and other documents and instruments as the Administrative Agent may
request in connection therewith. The Borrower will not change the location of
its chief executive office unless prior to the effective date of any such change
of location, the Borrower notifies the Administrative Agent of such change of
location in writing. Subject to Section 2.16, the Borrower will not move, or
consent to the Collateral Custodian or the Servicer moving, the Loan Asset Files
from the location thereof on the initial Advance Date, unless the Servicer shall
have provided the Administrative Agent with 30 days’ written notice of such move
and such Opinions of Counsel and other documents and instruments as the
Administrative Agent may reasonably request in connection therewith and shall
have taken all actions required under the UCC of each relevant jurisdiction in
order to continue the first priority perfected security interest of the
Collateral Agent, for the benefit of the Secured Parties, in the Collateral
Portfolio.

 

(t)     Allocation of Charges. There will not be any agreement or understanding
between the Servicer and the Borrower (other than as expressly set forth herein
or as consented to by the Administrative Agent), providing for the allocation or
sharing of obligations to make payments or otherwise in respect of any Taxes,
fees, assessments or other governmental charges; provided that it is understood
and acknowledged that the Borrower will be consolidated with or treated as a
part of the Servicer for Tax purposes.

 

(u)    Deposits to Collection Account. The Borrower will not deposit or
otherwise credit, or cause to be so deposited or credited, to the Collection
Account cash or cash proceeds other than any proceeds realized from Permitted
Investments and any Available Collections in respect of the Collateral
Portfolio. The Borrower shall take commercially reasonable steps to ensure that
only funds constituting payments and collections relating to Loan Assets shall
be deposited into the Collection Account.

 

(v)    Unfunded Exposure Amount. The Borrower will not permit the Unfunded
Exposure Amount to exceed 2015% of the Maximum Facility Amount (without taking
into account the proviso set forth in the definition thereof).

 

 

-112-

 

 

Section 2.04, any claims of the Servicer against the Borrower in respect of any
deferred reimbursement amount or otherwise shall be extinguished and shall not
thereafter revive.

 

SECTION 6.08          Reports to the Administrative Agent; Account Statements;
Servicing Information.

 

(a)    Notice of Borrowing or Conversion. Not later than 1:00 p.m. on the (x)
first Business Day or (y) third Business Day, as applicable before (i) the
Advance Date or LIBOR Conversion Date, as applicable, for a LIBOR Advance, (ii)
the Base Rate Conversion Date for a Base Rate Advance and (iii) each reduction
of Advances Outstanding pursuant to Section 2.18 and not later than 1:00 p.m. on
the first Business Day before the Advance Date for an Advance pursuant to
Section 2.02(b) that is a Base Rate Advance or a One Day Advance, the Borrower
(or the Servicer on its behalf) will provide a Notice of Borrowing, a Conversion
Notice or a Notice of Reduction, as applicable, and a Borrowing Base
Certificate, each updated as of such date, to the Administrative Agent and each
Lender (with a copy to the Collateral Agent).

 

(b)    Servicing Report. (i) Within five (5) Business Days after the end of each
calendar month, the Servicer will provide to the Borrower, the Administrative
Agent, each Lender and the Collateral Agent a monthly statement including the
following information, as of the last Business Day of the preceding calendar
month, (A) the current list of Obligors and the Outstanding Balance of each Loan
Asset with respect to each such Obligor, (B) the current rating(s) of the Loan
Assets by Moody’s or S&P, or both, if applicable, (C) a list of all Defaulted
Loan Assets, (D) an accounting of collections with respect to the Loan Assets
and the cash balance on deposit in the Collection Account, (E) the aggregate
Outstanding Balance of all Loan Assets as of such day, (F) the Advances
Outstanding as of such day and (G) the difference between the aggregate
Outstanding Balance and the Advances Outstanding as of such day and

(ii)  on each Reporting Date, the Servicer will provide to the Borrower, the
Administrative Agent and the Collateral Agent, a monthly statement including (A)
a Borrowing Base Certificate calculated as of the most recent Determination
Date, (B) a summary prepared with respect to each Obligor and with respect to
each Loan Asset for such Obligor prepared as of the most recent Determination
Date that will be required to set forth (x) updated on a quarterly basis,
covenant compliance for each such Loan Asset for the most recently ended
relevant test period for such Loan Asset in the related Loan Agreement based on
information received by the Servicer, (y) whether or not each such Loan Asset
shall have become subject to a material amendment, restatement, supplement,
waiver or other modification and whether such amendment, restatement,
supplement, waiver or other modification is a Material Modification and (z) the
Fair Market Value and/or (if applicable) the purchase price of each such Loan
Asset paid by the Servicer, (C) all scheduled and unscheduled repayments with
respect to any Loan Assets during the related calendar month and (D) amounts to
be remitted pursuant to Section 2.04 to the applicable parties (which shall
include any applicable wiring instructions of the parties receiving payment)
(such monthly statement set forth in this clause (ii), a “Servicing Report”),
with respect to the related calendar month signed by a Responsible Officer of
the Servicer and the Borrower and substantially in the form of Exhibit J.

 

(c)    Servicer’s Certificate. Together with each Servicing Report, the Servicer
shall submit to the Administrative Agent, each Lender and the Collateral Agent a
certificate substantially in the form of Exhibit K (a “Servicer’s Certificate”),
signed by a Responsible

 

-129-

 

 

Officer of the Servicer, which shall include a certification by such Responsible
Officer that no Event of Default or Unmatured Event of Default has occurred and,
in the event that an Event of Default or Unmatured Event of Default has
occurred, shall set forth the details of such event and the action that the
Servicer proposes to take with respect thereto.

 

(d)    Financial Statements. The Servicer will submit to the Administrative
Agent, each Lender and the Collateral Agent, (i) within 45 days after the end of
each of its fiscal quarters (excluding the fiscal quarter ending on the date
specified in clause (ii)), commencing March 31, 2012, consolidated unaudited
financial statements of the Servicer for the most recent fiscal quarter, and
(ii) within 90 days after the end of each fiscal year, commencing with the
fiscal year ended December 31, 2011, consolidated audited financial statements
of the Servicer, audited by a firm of nationally recognized independent public
accountants, as of the end of such fiscal year. The Servicer shall be deemed to
have satisfied the requirements of this Section 6.08(d) if the reports,
documents and information of the types otherwise so required are publicly
available when required to be filed on EDGAR at the www.sec.gov website or any
successor service provided by the Securities and Exchange Commission.

 

(e)    Tax Returns. Upon demand of the Administrative Agent, the Servicer shall
deliver promptly to the Administrative Agent, each Lender and the Collateral
Agent true, correct and complete copies of all federal, state and local Tax
returns and reports filed by the Borrower, the Transferor and the Servicer, or
in which the Borrower, the Transferor or Servicer was included on a consolidated
or combined basis (excluding sales, use and similar Taxes).

 

(f)    Obligor Financial Statements; Valuation Reports; Other Reports. The
Servicer will deliver to the Administrative Agent and the Collateral Agent, with
respect to each Obligor, (i) to the extent received by the Borrower and/or the
Servicer pursuant to the Loan Agreement, the complete financial reporting
package with respect to such Obligor and with respect to each Loan Asset for
such Obligor (including any covenant compliance certificates with respect to
such Obligor and with respect to each Loan Asset for such Obligor) provided to
the Borrower and/or the Servicer either monthly or quarterly, as the case may
be, by such Obligor, which delivery shall be made within 10 days after
Servicer’s or Borrower’s receipt thereof, (ii) a quarterly update to the “tear
sheet” prepared by the Servicer with respect to such Obligor and with respect to
each Loan Asset for such Obligor, which delivery shall be made within 45 days
(or such longer period as specified in the Loan Agreement) after the end of each
such Obligor’s fiscal quarters (excluding the last fiscal quarter of each such
Obligor’s fiscal year) and within 90 days (or such longer period as specified in
the Loan Agreement) after the end of each such Obligor’s fiscal year. The
Servicer will promptly deliver to the Administrative Agent, upon reasonable
request and to the extent received by the Borrower and/or the Servicer, all
other documents and information required to be delivered by the Obligors to the
Borrower with respect to any Loan Asset included in the Collateral Portfolio.

 

(g)    Amendments to Loan Assets. The Servicer will deliver to the
Administrative Agent and the Collateral Custodian a copy of any material
amendment, restatement, supplement, waiver or other modification to the Loan
Agreement of any Loan Asset (along with any internal documents prepared by the
Servicer and provided to its investment committee in connection with such
amendment, restatement, supplement, waiver or other

 

-130-

 

 

Portfolio, including to file financing and continuation statements in respect of
the Collateral Portfolio in accordance with Section 5.01(t).

 

(ii)    The Administrative Agent may direct the Collateral Agent to take any
action incidental to its express duties hereunder. With respect to actions which
are incidental to the actions specifically delegated to the Collateral Agent
hereunder, the Collateral Agent shall not be required to take any such
incidental action hereunder, but shall be required to act or to refrain from
acting (and shall be fully protected in acting or refraining from acting) upon
the direction of the Administrative Agent; provided that the Collateral Agent
shall not be required to take any action hereunder at the request of the
Administrative Agent, any Secured Party or otherwise if the taking of such
action, in the reasonable determination of the Collateral Agent, (x) shall be in
violation of any Applicable Law or contrary to any provisions of this Agreement
or (y) shall expose the Collateral Agent to liability hereunder or otherwise
(unless it has received indemnity which it reasonably deems to be satisfactory
with respect thereto). In the event the Collateral Agent requests the consent of
the Administrative Agent to any incidental action hereunder and the Collateral
Agent does not receive a consent (either positive or negative) from the
Administrative Agent within 10 Business Days of its receipt of such request,
then the Administrative Agent shall be deemed to have declined to consent to the
relevant action.

 

(iii)    Except as expressly provided herein, the Collateral Agent shall not be
under any duty or obligation to take any affirmative action to exercise or
enforce any power, right or remedy available to it under this Agreement (x)
unless and until (and to the extent) expressly so directed by the Administrative
Agent or (y) prior to the Facility Maturity Date (and upon such occurrence, the
Collateral Agent shall act in accordance with the written instructions of the
Administrative Agent pursuant to clause (x)). The Collateral Agent shall not be
liable for any action taken, suffered or omitted by it in accordance with the
request or direction of any Secured Party, to the extent that this Agreement
provides such Secured Party the right to so direct the Collateral Agent, or the
Administrative Agent. The Collateral Agent shall not be deemed to have notice or
knowledge of any matter hereunder, including an Event of Default, unless a
Responsible Officer of the Collateral Agent has knowledge of such matter or
written notice thereof is received by the Collateral Agent.

 

(iv)    The parties acknowledge that in accordance with the Customer
Identification Program (CIP) requirements under the USA PATRIOT Act and its
implementing regulations, the Collateral CustodianAgent in order to help fight
the funding of terrorism and money laundering, is required to obtain, verify,
and record information that identifies each person or legal entity that
establishes a relationship or opens an account with the Collateral
CustodianAgent. The Borrower hereby agrees that it shall provide the Collateral
CustodianAgent with such information as it may reasonably request including, but
not limited to, the Borrower’s name, physical address, tax identification number
and other information that will help the Collateral CustodianAgent to identify
and verify the Borrower’s identity such as organizational

 

-151-

 

 

signed by the Required Lenders, the Administrative Agent, the Servicer and the
Borrower, and each such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or consent shall:

 

(a)    extend or increase the Commitment of any Lender without the written
consent of such Lender;

 

(b)    other than any modifications contemplated by Section 11.01(a) or (c),
modify the definition of “Reinvestment Period” or “Stated Maturity Date” without
the written consent of SMBC (to the extent SMBC is a Lender) and each Lender
that has at least the lesser of (i) $75,000,000 in Commitments and (ii) 10% of
Aggregate Commitments;

 

(c)    (b) postpone any date fixed by this Agreement or any other Transaction
Document for any payment of principal, interest, fees or other amounts due to
the Lenders (or any of them) hereunder or under any other Transaction Document
without the written consent of each Lender directly affected thereby;

 

(d)    (c) reduce the principal of, or the rate of interest specified herein on,
any Advance, or (subject to clause (ii) of the second proviso to this Section
11.01) any fees or other amounts payable hereunder or under any other
Transaction Document, or change the manner of computation of any financial ratio
(including any change in any applicable defined term) used in determining the
InterestBase Rate, Prime Rate, or LIBOR Yield Rate that would result in a
reduction of any interest rate on any LoanAdvance or any fee payable hereunder
without the written consent of each Lender directly affected thereby; provided,
however, that this clause (cd) shall not apply in the case of an amendment to
adopt a Successor Rate;

 

(e)    (d) change any provision in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender;

 

(f)    (e) change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder without the written
consent of each Lender;

 

(g)    modify any provision of Section 2.04(a), (b), (c) or (d) that would have
the effect of modifying the order of priority of payments without the written
consent of each Lender, or modify any other provision of Section 2.04(a), (b),
(c) or (d) without the written consent of SMBC (to the extent SMBC is a Lender)
and each Lender that has at least the lesser of (i) $75,000,000 in Commitments
and (ii) 10% of Aggregate Commitments, and in each case is directly and
adversely affected by such modification;

 

(h)    modify the definition of “Adjusted Borrowing Value,” “Applicable
Percentage,” “Borrowing Base,” “Concentration Limits” or “Excess Concentration
Amount,” or modify any defined term that comprises a component of any of the
above definitions, in each case which would have the effect of materially
increasing the Borrowing Base without the written consent of each Lender;
provided that any modification to the definition of “Applicable Percentage”
requires the consent of all Lenders;

 

-155-

 

 

(i)    modify Schedule III hereto in a manner that would have the effect of
materially increasing the Borrowing Base without the written consent of SMBC (to
the extent SMBC is a Lender) and each Lender that has at least the lesser of (i)
$75,000,000 in Commitments and (ii) 10% of Aggregate Commitments;

 

(j)    except to the extent otherwise expressly permitted or contemplated by the
provisions of this Agreement or the applicable Transaction Documents, modify any
provisions of this Agreement in order to release all or substantially all of the
Collateral Portfolio, without the written consent of SMBC (to the extent SMBC is
a Lender) and each Lender that has at least the lesser of (i) $75,000,000 in
Commitments and (ii) 10% of Aggregate Commitments;

 

(k)    materially modify any obligations of the Borrower to furnish any report
required by the provisions of Section 6.08 or to materially modify the contents
of any such report, without the written consent of SMBC (to the extent SMBC is a
Lender) and each Lender that has at least the lesser of (i) $75,000,000 in
Commitments and (ii) 10% of Aggregate Commitments; or

 

(l)    modify the definition of “Waterfall Coverage Ratio Test” without the
written consent of SMBC (to the extent SMBC is a Lender) and each Lender that
has at least the lesser of (i) $75,000,000 in Commitments and (ii) 10% of
Aggregate Commitments;

 

and, provided, further, that (i) no amendment, waiver or consent shall amend,
modify or waive any provision adversely affecting the rights, obligations or
duties of the Collateral Custodian, the Collateral Agent or the Bank, in each
case without the prior written consent of the Collateral Custodian, the
Collateral Agent or the Bank, as applicable, (ii) each Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto and

 

(iii)    notwithstanding the foregoing, the Aggregate Commitments may be
increased up to an amount equal to $800,000,0001,000,000,000 with only the
consent of the Borrower, the Administrative Agent and each Lender whose
Commitment is being increased. Notwithstanding anything to the contrary herein,
no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that

(x) the Commitment of any Defaulting Lender may not be increased or extended
without the consent of such Lender and (y) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender that by its terms
affects any Defaulting Lender disproportionately and materially adversely
relative to other affected Lenders shall require the consent of such Defaulting
Lender;

 

and, provided, further, that any amendment, modification or waiver to correct
any inconsistency or cure any ambiguity or error in this Agreement may be
entered into with the written consent of only the Borrower, the Servicer and the
Administrative Agent.;

 

and, provided, further, that the Borrower (or the Servicer on its behalf) will
provide notice to the Collateral Custodian of the effectiveness of each
amendment, waiver, and consent; provided,

 

-156-

 

 

however, that failure to provide such notice to the Collateral Custodian shall
not affect the effectiveness of such amendment, waiver, or consent.

 

SECTION 11.02           Notices, Etc. All notices and other communications
hereunder shall, unless otherwise stated herein, be in writing (which shall
include facsimile communication and communication by e-mail) and faxed, e-mailed
or delivered, to each party hereto, at its address set forth under its name
below or at such other address as shall be designated by such party in a written
notice to the other parties hereto:

 

If to the Borrower:

 

Ares Capital JB Funding LLC

245 Park Avenue, 44th Floor

New York, New York 10167

Attention: General Counsel and Chief Financial Officer

Facsimile No.: (212) 750-1777

Confirmation No.: (212) 750-7300

 

and in each case:

 

Ares Capital JB Funding LLC

2000 Avenue of the Stars, 12th Floor

Los Angeles, California 90067

Attention: Chief Accounting Officer

Facsimile No.: (310) 201-4197

Confirmation No.: (310) 201-4205

 

with a copy to:

 

Latham & Watkins LLP

355 South Grand Avenue

Los Angeles, California 90071

Attention: Dominic Yoong

Facsimile No.: (213) 891-8763

 

If to the Servicer:

 

Ares Capital Corporation

245 Park Avenue, 44th Floor

New York, New York 10167

Attention: General Counsel and Chief Financial Officer

Facsimile No.: (212) 750-1777

Confirmation No.: (212) 750-7300

 

-157-

 

 

If to the Administrative Agent:

 

Sumitomo Mitsui Banking Corporation

277 Park Avenue

New York, NY 10172

Attention: Claire Kowalski

Facsimile No.: (212) 224-4397

 

If to the Lender hereunder as of the Closing Date:

 

Sumitomo Mitsui Banking Corporation

277 Park Avenue

New York, NY 10172

Attention: Claire Kowalski

Facsimile No.: (212) 224-4397

 

If to any assignee of the Lender which becomes a party to this Agreement through
the execution of an Assignment and Acceptance and Joinder Supplement after the
Closing Date;

 

To the address of such assignee of the Lender as set forth in the Assignment and
Acceptance and Joinder Supplement executed by such assignee of the Lender

 

If to the Collateral Agent:

 

Sumitomo Mitsui Banking Corporation

277 Park Avenue

New York, NY 10172

Attention: Claire Kowalski

Facsimile No.: (212) 224-4397

 

If to the Bank:

 

U.S. Bank National Association

Corporate Trust Services

One Federal Street, Third Floor

Boston, Massachusetts 02110

Reference: CDO Unit – Ares Capital JB Funding LLC

Attention: John LeuriniJames Byrnes

Facsimile No: (866) 489-9502

Email: aresmgmt@usbank.com and john.leurinijames.byrnes@usbank.com

 

If to the Collateral Custodian:

 

U.S. Bank National Association

as the Collateral Custodian

1719 Range Way

Florence, SC 29501

Attention: Steve Garrett

 

-159-

 

 

Facsimile No.: 843-673-0162

 

with a copy to:

 

U.S. Bank National Association

Corporate Trust Services

One Federal Street, Third Floor

Boston, Massachusetts 02110

Reference: CDO Unit – Ares Capital JB Funding LLC

Attention: John LeuriniJames Byrnes

Facsimile No: (866) 489-9502

Email: aresmgmt@usbank.com and john.leurinijames.byrnes@usbank.com

 

Notices and communications by facsimile and e-mail shall be effective when sent,
and notices and communications sent by other means shall be effective when
received.

 

SECTION 11.03           No Waiver; Remedies. No failure on the part of the
Administrative Agent, the Collateral Agent or the Lender to exercise, and no
delay in exercising, any right hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right hereunder preclude any other
or further exercise thereof or the exercise of any other right. The remedies
herein provided are cumulative and not exclusive of any remedies provided by
law.

 

SECTION 11.04          Binding Effect; Assignability; Multiple Lenders.

 

(a)     This Agreement shall be binding upon and inure to the benefit of the
Borrower, the Servicer, the Administrative Agent, the Lender, the Collateral
Agent, the Collateral Custodian, the Bank and their respective successors and
permitted assigns. The Lender and its respective successors and assigns may
assign, syndicate, or grant a security interest or sell a participation interest
in, (i) this Agreement and the Lender’s rights and obligations hereunder and
interest herein in whole or in part (including by way of the sale of
participation interests therein) and/or (ii) any Advance (or portion thereof) or
any Variable Funding Note (or any portion thereof) to any Person other than the
Borrower or an Affiliate thereof; provided that, (x) so long as no Event of
Default has occurred, unless the Borrower shall otherwise consent in its sole
discretion, the Lender may only assign, syndicate, grant a security interest or
sell a participation in, its rights and obligations hereunder to an Affiliate
who is not an Ares Competitor and (y) after an Event of Default has occurred,
the Lender may assign its rights and obligations hereunder to any Person or
Persons who are not an Ares Competitor. Any such assignee shall execute and
deliver to the Servicer, the Borrower and the Administrative Agent a
fully-executed assignment and acceptance substantially in the form of Exhibit M
hereto (an “Assignment and Acceptance”) and a fully-executed Joinder Supplement.
The parties to any such assignment, grant or sale of a participation interest
shall execute and record in its books and records such agreement or document as
may be satisfactory to such parties. None of the Borrower, the Transferor or the
Servicer may assign, or permit any Lien (other than Permitted Liens) to exist
upon, any of its rights or obligations hereunder or under any Transaction
Document or any interest herein or in any Transaction Document without the prior
written

 

-160-

 

 

ANNEX A

 

Commitments

 

Lender Commitment Sumitomo Mitsui Banking Corporation $500,000,000 Citizes Bank,
N.A. $150,000,000 Aggregate Commitments: $650,000,000

 

Ares Capital JB Funding LLC

Loan and Servicing Agreement

 

 

 

 

 

 